Citation Nr: 1740662	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  17-00 662	)	DATE
	)
	)



THE ISSUE

Whether there was clear and unmistakable error (CUE) in the January 29, 1954 decision of the Board of Veterans' Appeals (Board) that denied entitlement to service connection for a neuropsychiatric disorder.

(The issues of whether CUE was made in the rating decision of July 7, 1953 denying service connection for a nervous condition, whether CUE was made in the rating decision of December 22, 1968 denying service connection for schizophrenia, whether CUE was made in the rating decision of January 27, 2005, granting service connection for schizophrenia, paranoid type, and posttraumatic stress disorder (PTSD) and assigning an effective date of October 8, 1992, and entitlement to an effective date earlier than October 8, 1992, for the award of service connection for schizophrenia, paranoid type, and PTSD are addressed in a separate Board decision under a different docket number).


REPRESENTATION

Moving party represented by:    David C. Cory, Attorney-at-Law

ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1951 to August 1952.

This matter arises as an exercise of the Board's original jurisdiction under 38 U.S.C.A. § 7111 pursuant to the motion by the moving party alleging CUE in the January 29, 1954, Board decision.

In July 2016, the Veteran and his attorney appeared before the undersigned Veterans Law Judge during a hearing wherein the issue of whether there was CUE in the January 1954 Board decision was raised.  A transcript of the hearing is associated with the claims file.

This appeal was processed using the Virtual VA and VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In a final January 1954 decision, the Board denied the issue of service connection for neuropsychiatric disorder on the basis that the Veteran's proper diagnosis was a personality disorder, and that the evidence did not establish the presence of a current neuropsychiatric disability attributable to service.

2.  At the time of the January 1954 decision, the correct facts as they were known at the time were before the Board, and there is no showing that the Board misapplied the existing statutory or regulatory provisions to the extent that it would have manifestly changed the outcome.


CONCLUSION OF LAW

The criteria for revision of the Board's January 1954 decision on the grounds of  CUE have not been met.  38 U.S.C.A. §§ 5107, 5110, 7105, 7111 (West 2014); 38 C.F.R. §§ 20.1400-1411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims Assistance Act of 2000 (VCAA) is inapplicable to CUE claims, and therefore need not be discussed herein.  Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc); 38 C.F.R. § 20.1411(c).

Under 38 U.S.C.A. § 7111, the Board has been granted the authority to revise a prior decision of the Board on the grounds of CUE.  A claim requesting review under this statute may be filed at any time after the underlying decision is made. Pursuant to an opinion of the VA General Counsel, VAOPGCPREC 1-98, VAOPGCPREC 1-98, 63 Fed. Reg. 31263 (1998), the Board's authority applies to any claim pending on or filed after the date of enactment of the statute, November 21, 1997.  See 38 C.F.R. § 20.1400.  

The statute and implementing regulations provide that a decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised.  A request for revision of a Board decision based on CUE may be instituted by the Board on its own motion or upon request of the claimant.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400.

Here, the Board has interpreted the Veteran's July 2016 Board hearing testimony and July 2016 written statement as motion for review or revision.

There is a three-prong test for determining whether a prior determination involves CUE: (1) either the correct facts, as they were known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would manifestly have changed the outcome at the time it was made; and (3) a determination that there was CUE must be based upon the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1992); Russell v. Principi, 3 Vet. App. 310 (1992).

The determination regarding CUE must be made based on the record and the law that existed at the time the decision was made.  Damrel, 6 Vet. App. at 245.  Evidence that was not of record at the time of the decision cannot be used to determine if CUE occurred.  See Porter v. Brown, 5 Vet. App. 233 (1993).

CUE is a very specific and rare kind of "error."  It is the kind of error in fact or law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would manifestly have been different but for the error.  Russell, 3 Vet. App. at 313-14.  Therefore, the doctrine of resolving reasonable doubt in favor of the Veteran does not apply to allegations of CUE.  38 C.F.R. § 3.105(a); Russell at 314; see also Yates v. West, 213 F.3d 1372 (2000).  As will be discussed below, the Board finds no evidence of CUE in the prior January 1954 Board decision.

At the time of the 1954 Board decision, service connection connoted many factors but, in general and and fundamentally, it meant the establishment of the incurrence of injury or disease or aggravation of a preexisting injury or disease resulting in disability coincidentally with the period of active military or naval service.  38 U.S.C. § 310 (1952) (currently codified at 38 U.S.C.A. § 1110).

Public No. 2, 73d Congress as amended, Veterans' Regulation No. 1(a), Part I, I(b) (38 U.S.C. Ch. 12A (1952), provided a presumption of soundness for every person who served during wartime, except as to defects, infirmities or disorders noted at the time of examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrated that the disease existed before service and was not aggravated by service.  Also under Part I, I (d), wartime service, a preexisting disease was considered to have been aggravated where there was an increase in disability during service unless there was a specific finding that the increase was due to the natural progress of the disease.

However, of particular importance to this case, the provision of 38 C.F.R. § 3.63(f), provided as follows:

There are certain medical principles so well and universally recognized as definitely to constitute fact, and when, in accordance with these principles, existence prior to entrance in service is established, no further additional or confirmatory are necessary.  For example, with notation or discovery, during service, of residual conditions, such as scars, fibrosis of the lungs, atrophies following disease of the central or peripheral nervous system, healed fractures, absent displaced, or resected parts of organs, supernumerary parts, congenital malformations, hemorrhoidal tags or tabs, with no evidence of the pertinent antecedent active injury or disease during service, the established facts are so convincing as to impel the conclusion that the residual condition existed prior to entrance into active service, without further proof of this fact.  Similarly, manifestation of lesions or symptoms of chronic disease from date of enlistment, or so close to that date that disease could not have originated in so short a period, will be accepted as clear and unmistakable proof that the disease existed prior to entrance into active service.... These principles, in relation to type, length, and circumstances of service, are to be considered in the question of service connection.  Mere congenital or developmental defects, refractive error of the eye, psychopathic personality, and mental deficiency, are not disease or injuries in the meaning of applicable legislation. 

38 C.F.R. § 3.63(f) (1953) (emphasis added).  See generally 13 Fed. Reg. 6997, 7016 (1948).

At the time of the prior Board decision, the evidence of record included the Veteran's service treatment records, a post-service November 1952 psychiatric evaluation, a February 1953 report from the VA chief medical officer, a July 1953 VA neuropsychiatric evaluation, and the Veteran's claim.

The Veteran's service treatment records indicated that, on induction examination in September 1951, he was found to be 4 pounds underweight, but no other abnormalities were found.  He was noted to be normal from a psychiatric standpoint.

In September 1951, the Veteran's service adjustment was reportedly marked by erratic effort, rebellion against figures of authority, an inability to keep up with his unit, feelings of discontent and frustration, and long periods of brooding and pouting.  

A January 1952 report reflected that the Veteran went "berserk" in the field, and had considerable confusion as to his name, identity, and location.  He was assessed with schizophrenic reaction.  The Veteran was hospitalized at that time and, over the course of the next few months, he was observed for diagnosis and treatment.  He was also administered insulin treatment.

In March 1952, the Veteran underwent psychological testing, which did not reveal the suggestion of a psychotic process.  In view of this report, it was opined that the Veteran's behavior represented a dissociative reaction occurring in a man of excessive passivity and dependence.

In April 1952, the Veteran reported that he was nervous and very dependent upon his mother.  In May 1952, it was noted that there had been no recurrence of psychotic behavior; however, he continued to demonstrate poor emotional control.  Diagnosis was changed to inadequate personality disorder.

The Veteran underwent a Medical Evaluation Board proceeding in May 1952, which found that the Veteran had a long standing character disorder characterized by inadequate responses to intellectual, emotional, social, and physical demands of his environment.  His diagnosis was changed to inadequate personality by reason of error. The Medical Evaluation Board determined that the Veteran's correct diagnosis was inadequate personality, and it existed prior to service, and that it was not permanently aggravated by service conditions.  The Veteran was recommended for discharge.

At discharge in August 1952, inadequate personality disorder was noted.

A November 1952 clinical record from Clinica Dr. M. Julia reflected that the Veteran was admitted for treatment and diagnosed with anxiety reaction, manifested by nervousness, restlessness, and somatic complaints.

A February 1953 report from the VA Chief of Neuropsychiatric Service discussed the Veteran's relevant service treatment records noting inadequate personality, as well as the November 1952 report noting diagnosis of anxiety reaction.  After review of medical literature and review of these records, the physician indicated that the diagnosis of anxiety reaction was not compatible with the diagnosis of inadequate personality; however, he found that neither diagnosis appeared to be reasonably established on the basis of records available.

In May 1953, the Veteran was offered VA examination to determine a "specific and definitive differential diagnosis."  The examining physician pointed to the February 1953 report indicated that neither diagnosis of anxiety reaction nor of personality disorder appeared to be reasonably established by the record.  In addition, the Veteran was examined at that time, and evidence of a nervous or mental disease was not found.  The examiner indicated that there was no diagnosis of neuropsychiatric disease.

The Board cited to the January 1952 service treatment report reflecting that the Veteran's early childhood was marked by fear of dark and animals, onychophagia, tremulousness in new situations, and anxiety dreams.  His schooling was marked by poor academic effort, restlessness, and truancy, along with poor accepted and identification with peers.  He quit school after sixth grade to work and worked and left various menial jobs.  During hospitalization, he revealed himself to be pathologically passive and dependent individual devoted and dependent upon his mother.  He was diagnosed with indatequate personality.  The Board also noted that the Veteran was hospitalized in November 1952 at Clinica Julia, and was also examined by VA in May 1953, when no neuropsychiatric disease was found.  

The Board's decision denying the claim for service connection for neuropsychiatric disorder, and signed by three members of the Board, one of whom was a medical doctor, provided the following summary of its decision:

The service records reveal no neuropsychiatric diagnosis other than inadequate personality which clearly and unmistakably existed prior to induction.  An examination by this Administration did not reveal the existence of a neuropsychiatric disability.  It is the decision of the Board, based on a review of all evidence of record, that the neuropsychiatric disorder diagnosed in service as inadequate personality was neither incurred in nor aggravated by the veteran's period of active service, and the evidence does not establish the present existence of neuropsychiatric disability attributable to service.  The appeal is denied.

The Veteran and his attorney have offered a number of arguments they allege constitute CUE on the part of the Board in the January 1954 rating decision.  The Board will address each of these contentions.

First, during the hearing and in a July 2016 written statement, moving party argues that the 1953 VA examination determining that the Veteran did not have a neuropsychiatric disorder at that time was inadequate and contained little rationale in support of this finding.  The Veteran's attorney cited to numerous cases issued after the implementation of The Veterans Claims Assistance Act of 2000 (which clearly was not applicable in 1954) discussing the scope of VA's duty to assist a claimant.  In particular, the attorney cited Barr v. Nicholson, 21 Vet. App. 303, 312 (2007), noting that VA's duty to assist required that, when it undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran's attorney also cited several cases essentially holding that a medical opinion must contain sufficient rationale to allow the Board to arrive at a proper conclusion.  See, e.g., Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

However, the principles cited by the Veteran's attorney post-date the January 1954 decision and, more importantly, do not apply to final decisions.  Quite simply, the failure to provide an adequate examination cannot constitute CUE.  Cook v. Principi, 318 F.3d 1334, 1345-47 (Fed. Cir. 2002); see also Caffrey v. Brown, 6 Vet. App. 377, 384 (1994).  As noted by the United States Court of Appeals for the Federal Circuit in Cook, the requirements that a CUE be both outcome determinative and based on the record that existed at the time of the original decision make it impossible for a breach of the duty to assist to form the basis for a CUE claim.  Cook, 318 F.3d at 1346.  Even if the error were not "grave and procedural," the deficiencies in the examination only leave an incomplete record rather than an incorrect one and are thus not CUE.  Caffrey v. Brown, 6 Vet. App. 377 (1994).  Moreover, it is not certain that this evidence would have clearly and undebatably changed the outcome.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).  

Here, even assuming arguendo an inadequacy of the 1953 VA examination in terms of rationale and reasoning, there is no challenge that the 1953 VA examiner lacked the competency qualifications to render an opinion and the record reflects that this examiner considered all pertinent records even if not fully cited in the examination report.  In short, the Board cited to and relied upon an opinion provided by an individual competent to render such an opinion and, thus, had a plausible basis for its factual determination that the Veteran did not manifest a neuropsychiatric disorder.

In light of the above, the Board finds that the alleged adequacies of the 1953 VA examination do not provide a basis for revision of the January 1954 Board decision.

The Board further observes that the interpretation of the scope of VA's duty to assist in Barr, which was decided in 2007, did not exist at the time of the January 1954 decision.  As such, the Barr principle cannot constitute CUE as this interpretation of law did not exist in 1954.

The Veteran's attorney also contends that the finding in service changing the Veteran's diagnosis to inadequate personality disorder was incorrect and contrary to the findings on induction.  The change in diagnosis was provided by medical personnel treating the Veteran in service based upon all available evidence.  In particular, the eventual diagnosis of inadequate personality was rendered by a Medical Evaluation Board based upon a holistic review of the Veteran's pre-service and in-service functioning, and his hospitalization in service initially leading to a diagnosis of schizophrenic reaction and psychological testing.  The presumption of soundness is not binding on military medical personnel in arriving at a proper diagnosis of condition - although the Board notes that the Medical Evaluation Board did consider that the Veteran entered service without notation of any psychiatric or psychological disorder.  See Morris v. Shinseki, 678 F.3d 1346, 1354-55 (2012).  In short, the Board finds that the argument of CUE based upon an alleged improper diagnosis of inadequate personality disorder by military personnel has no legal merit.

The Veteran's attorney also contends that the Board failed to discuss the positive evidence consisting of the November 1952 report noting a discharge diagnosis of anxiety reaction.  The Board acknowledges that the 1952 report is mentioned only briefly in the Board's 1954 decision and the diagnosis of anxiety reaction is not specifically mentioned.  However, the Board's decision does indicate that the pertinent evidence was reviewed and evaluated.  In particular, the Board's decision stated "[the Veteran] was hospitalized during November 1952 in the Clinica Dr. M. Julia, a report of which is of record, and was examined by this Administration during May of 1953, when no neuropsychiatric disease was found."  (emphasis added).

Importantly, the discussion of whether the diagnosis of anxiety reaction and/or inadequate personality disorder was a proper diagnosis was the subject matter of the February 1953 report from the VA Chief of Neuropsychiatric Service and the need for additional examination in May 1953 to determine a "specific and definitive differential diagnosis."  Clearly, the Board was aware of the differential diagnoses being offered.  In deciding the claim, the Board ultimately placed greater probative weight on the May 1953 evaluation that, when considering the differential diagnoses, opined that "no neuropsychiatric disease was found."  

Thus, while not expressly stated, it is clear that the Board considered the favorable November 1952 diagnosis, but determined that the weight of the medical evidence indicated that it was not adequately supported.  Here, the Board found the competent opinion of the VA examiners that the November 1952 diagnosis of anxiety reaction did not represent a valid neuropsychiatric diagnosis was more probative.  Thus, this CUE argument fails as the Veteran is arguing how the facts were weighed by the Board in January 1954.

The moving party further argues that the Board was incorrect in noting that the Veteran's induction contained "nothing pertinent to the question at issue."  It is also asserted that CUE exists because the Board applied the wrong legal standard in that it failed to "sympathetically" evaluate the Veteran's claim.  In this regard, the representative has asserted that the Board failed to correctly apply the regulation that governs conditions that preexist service.  The Veteran's representative cited to Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004), which held that the law requires VA to give a sympathetic reading to the veteran's filings by determining all potential claims raised by the evidence, applying all relevant laws and regulations.  During the Veteran's Board hearing and in written statements, the Veteran's attorney argued that the Board incorrectly determined that the Veteran's psychiatric condition preexisted service, or, in the alternative, that it was not aggravated therein, ignoring the May 1952 report that service caused a "dissociative reaction" in the Veteran.  

The Board initially acknowledges that VA has not always followed the interpretation that the "clear and unmistakable" evidence standard applied to the issue of aggravation as currently interpreted - requiring clear and unmistakable evidence that a disability was not aggravated in service.  See Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011).  It was only in Wagner, which was issued in 2004, that the Federal Circuit held that based on the express terms of section 1111, the clear and unmistakable standard applied both to the issue of whether a disability pre-existed active service, and to the issue of whether it was aggravated by service. See id.  As noted above, CUE cannot be found in a decision that correctly applies the law that existed at the time.  See Damrel, 6 Vet. App. at 245; cf. 38 C.F.R. § 20.1403(e) (providing that CUE in a Board decision does not include the otherwise correct application of a statute or regulation where, subsequent to that decision, there has been a change in the interpretation of that statute or regulation).  However, the Federal Circuit held that its interpretation of section 1111 in the Wagner opinion was retroactive in that the interpretation of a statute explains "what the statute has meant since the date of enactment."  Patrick, 668 F.3d 1325, 1329 (Fed. Cir. 2011) (quoting Patrick v. Nicholson, 242 Fed.Appx. 695, 698, 2007 WL 1725465 (Fed. Cir. 2007)).

However, the Board decided the case on the basis that the Veteran manifested a personality disorder which, per 38 C.F.R. § 3.63(f), was not deemed a disease or disability subject to service connection.  Thus, the presumption of soundness was not an applicable standard of review for Board consideration due to its determination that the proper in service diagnosis was a personality disorder.  Morris, 678 F.3d at 1354-55 (holding that the presumption of soundness does not apply for a service connection case involving an in-service diagnosis of personality disorder).  The Board finds no error in the Board's discussion that the induction examination contained "nothing pertinent to the question at issue" as it was an accurate statement which must be viewed in the context that a personality disorder was diagnosed rendering the presumption of soundness provisions irrelevant.  Thus, any misapplication of this standard would not have manifestly changed the outcome.

Notably, the Board's 1954 decision indicates that it determined, based on review of the record, inadequate personality disorder clearly and unmistakably preexisted service and was not aggravated therein.  This decision is consistent with the medical findings from the Veteran's service treatment records, wherein the treatment providers and Medical Evaluation Board determined that personality disorder was the correct diagnosis, clearly and unmistakably preexisted service and was not aggravated therein, and the post-service that did not establish the presence of a neuropsychiatric disability, to include personality disorder.  While the Board appeared to apply the presumption of soundness, this analysis was not necessary as a personality disorder was not subject to service connection as a matter of law.

Moreover, the clear import of the CUE arguments essentially argues that the Board committed factual error by not determining that the Veteran manifested schizophrenic reaction and/or anxiety reaction which first manifested in service.  Again, the Board acknowledges that the citation of the available evidence is more cursory than seen in current Board decisions which are now subject to additional Reasons and Bases requirements.  However, the Board decision reflects that it clearly reviewed the in-service hospitalization records and post-service hospitalization records, which were the subject of discussion of the February 1953 report from the VA Chief of Neuropsychiatric Service and the need for additional examination in May 1953.  The May 1953 examination reports contained competent medical opinion that the Veteran did not manifest a neuropsychiatric disorder based, in part, on consideration of the "favorable" evidence cited.  Thus, the Board had a plausible factual basis for its determination that the Veteran did not manifest a neuropsychiatric disorder subject to service connection - the import from the February 1953 and May 1953 examinations being that the actual diagnosis of a neuropsychiatric disorder had been in error which had also been determined by the Medical Evaluation Board.  

Notably, the May 1953 report also found no personality disorder.  To the extent the diagnosis of personality disorder was not supported by the record, the Board's factual finding on that issue would not constitute CUE as the ultimate basis for denial was no service-connectable acquired psychiatric disorder had been found.

The Board also acknowledges the positive medical evidence nexus opinions associated with the claims file that eventually provided the basis for the award of service connection in the Veteran's case.  In particular, the attorney cites a November 1996 report wherein a physician stated that insulin shock treatment in service involved a heroic effort of treatment for psychosis in service, and that such treatment would not be recommended for a personality disorder.  The in-service treatment was considered by military physicians and the May 1953 VA examiner and the Board had no reason to doubt the competence of these examiners to evaluate the significance of this type of treatment.  The November 1996 analysis clearly was not of record for Board consideration in 1954.  Quite simply, the evidence which eventually led to a clarification as to the diagnosis of a neuropsychiatric disorder found to be of service-connected origin was not before the Board in January 1954.  Accordingly, this allegation of CUE holds no legal merit.

Because the evidence does not reflect the correct facts were not before the Board in 1954, or otherwise show the Board misapplied existing statutory or regulatory provisions, there is no CUE in the prior January 1954 Board decision.  Accordingly, the Veteran's motion is denied.


ORDER

The motion for reversal or revision of the January 29, 1954 Board decision on the grounds of CUE is denied.



                       ____________________________________________
	T. MAINELLI
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



